DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  it is unclear if the limitation “a wafer support plate” in line 3 refers to “a wafer support plate” in claim 1 or it is a different component.  Appropriate correction is required.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 10-14: wherein an infrared temperature measurement sensor is configured to obtain measurements of a substrate in a millisecond anneal system.
II. Claims 15-20, wherein there is no substrate on the wafer support of a millisecond anneal system.

A requirement for restriction is proper when two criteria are met: (A) the inventions are either independent or distinct, and (B) there would be a serious burden on the examiner if restriction were not required.  See MPEP § 803(I).
The invention as claimed defines related species that are distinct because all species are mutually exclusive of one another in that each species requires limitations not required by any other species.  See MPEP § 806.04(f).

Examiner is willing to withdraw the restriction requirement as it pertains to any claims that contain, respectively, mutually exclusive limitations that the applicant will state for the record are obvious variants of one another.  See MPEP § 802.02(II).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

During a telephone conversation with Ms. Bethany Whelan on 09/14/2021, a provisional election was made without traverse to prosecute the invention of I, claims 11-14. Affirmation of this election must be made by applicant in replying to this Office s 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cibere et al (US PUB. 2013/0306871) in view of Bollinger et al. (US Patent 6,467,297).
Regarding claim 1, Cibere teaches a temperature measurement system for a millisecond anneal system 100, the system comprising: 
a temperature sensor 102 configured to obtain one or more temperature measurements of a substrate in a millisecond anneal system (Fig. 1 and Para [0077], the millisecond anneal system 100 comprising a processing chamber having a wafer plane plate 140, the wafer plane plate 140 dividing the processing chamber into a top chamber and a bottom chamber (note the top and bottom chambers in Fig. 1); 

Cibere is silent on the temperature sensor being a far infrared temperature sensor obtaining measurements at process temperatures of less than 450 0C. The Examiner understands that infrared temperature sensors are widely used in detecting and measuring temperature within certain defined field of view or distances. For instance, Bollinger teaches in column 9 and lines 43-46 the use of remote/far infrared temperature sensor within a processing chamber to measure process temperatures. As such, said claim feature would have been obvious and within the routine skill in the art.
Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, the combination of Cibere and Bollinger teaches the temperature measurement system of claim 10, wherein the far infrared temperature sensor is mounted in a corner of the top chamber of a millisecond anneal system (though not expressly stated, it would have been obvious to one of the ordinary skill to employ Bollinger’s infrared temperature sensor at a corner of Cibere’s top chamber as infrared sensors do not make contact with the substrate as long as the sensor has a field of view of the substrate).  
.  

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cibere and Bollinger as applied to claim 10 above, and in further view of Timans (US Pub. 2012/0208377).
Regarding claim 11, the combination of Cibere and Bollinger is silent on the temperature measurement system of claim 10, wherein the far infrared temperature sensor comprises a pyrometer associated with a spectral range of about 8 um to about 14 um. The Examiner understands that the use of pyrometer as temperature measurement sensors meeting the claim range would have been obvious in the semiconductor art. For instance, Timans teaches in Fig. 2, wherein the temperature measurement comprises a pyrometer 128. As such, said claim feature would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
a wafer support plate in the millisecond anneal system, the second temperature sensor located in the bottom processing chamber and having a field of view of the wafer support plate. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Timans teaches a second temperature sensor 118 configured to measure a temperature of a wafer support plate in the millisecond anneal system, the second temperature sensor 118 located in the bottom processing chamber and having a field of view of the wafer support plate 104 (see Fig. 2). As such, said claim feature would have been obvious and within the ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894